           Case 2:19-cv-00849-LAS Document 23 Filed 05/29/20 Page 1 of 5


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHELLE CRAMMER,                                     :       CIVIL ACTION
o/b/o JTM, a Minor,                                   :
             Plaintiff,                               :
                                                      :
       vs.                                            :       NO.     19-cv-849
                                                      :
ANDREW SAUL, 1                                        :
Commissioner of Social Security,                      :
            Defendant.                                :


                               MEMORANDUM AND OPINION


LYNNE A. SITARSKI
UNITED STATES MAGISTRATE JUDGE                                                  May 29, 2020

       Michelle Crammer, pro se, (“Plaintiff”) filed this action on behalf of her minor son, 2

J.T.M., to review the final decision of the Commissioner of the Social Security Administration


       1
          The Court has substituted Andrew Saul as Defendant in this matter pursuant to Fed. R.
Civ. P. 25(d).
       2
           The Third Circuit has discussed non-lawyer parents representing minor children:

                        Individuals may proceed in federal court either pro se or with
                legal representation, but they may not be represented by non-
                lawyers, including non-lawyer parents. See Murray ex rel. Purnell
                v. City of Phila., 901 F.3d 169, 170-71 (3d Cir. 2018) (citing, inter
                alia, Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882 (3d Cir.
                1991)). Some courts have recognized an exception permitting
                parents to represent minor children in Social Security cases for
                reasons related largely to the children’s status as minors. See, e.g.,
                Adams ex rel. D.J.W. v. Astrue, 659 F.3d 1297, 1300-01 (10th Cir.
                2011) (citing, inter alia, Machadio v. Apfel, 276 F.3d 103, 107-08
                (2d Cir. 2002), and Harris ex rel. Harris v. Apfel, 209 F.3d 413, 417
                (5th Cir. 2000)). We have not addressed that issue in a precedential
                opinion. Cf. Price v. Barnhart, 129 F. App’x 699, 700 (3d Cir.
                2005) (per curiam) (following Machadio and Harris in a non-
                precedential opinion).

Liberto v. Com. Soc. Sec., 2020 WL 207136, at *2-3 (Jan. 14, 2020). I need not decide this issue
here, as the case is dismissed on other grounds.
           Case 2:19-cv-00849-LAS Document 23 Filed 05/29/20 Page 2 of 5


(“Commissioner” or “Defendant”), ending disability benefits for J.T.M. under § 1614 (a)(3)(C)

of the Social Security Act. This matter is before me for disposition, upon consent of the parties. 3

For the reasons that follow, Plaintiff’s request for review will be DISMISSED WITH

PREJUDICE.

       On February 27, 2019, Plaintiff filed a Complaint with this Court appealing the

Commissioner’s final decision finding J.T.M. not disabled, and ending disability benefits as of

February 19, 2014. (ECF 2). I granted Plaintiff’s application to proceed in forma pauperis on

March 1, 2019. (ECF 6). On June 12, 2019, the Commissioner filed an Answer to Plaintiff’s

Complaint, together with a copy of the Administrative Record. (ECF 14, 16). Plaintiff filed a

motion for appointment of counsel; I granted that motion on March 5, 2019 and directed the

Clerk of Courts to refer the case to the Attorney Panel for Pro Se Plaintiffs in Social Security

Cases. (ECF 3, 8). On July 16, 2019, I ordered this matter removed from the Attorney Panel

because no attorney had volunteered to accept the appointment. (ECF 17). I ordered Plaintiff to

file a brief on or before September 16, 2019. Id. Plaintiff failed to file a brief, and on October

15, 2019, I ordered Plaintiff to show cause why this matter should not be dismissed for lack of

prosecution. (ECF 18). On November 5, 2019, Plaintiff sent a letter explaining that she had

been trying to obtain counsel. (ECF 19). I extended Plaintiff’s deadline, and directed Plaintiff,

either representing herself or through counsel, to file a brief by December 9, 2019. (ECF 20). I

informed Plaintiff that her failure to file a brief could result in dismissal. Id. On December 5,

2019, Plaintiff sent a letter explaining that she was unable to retain counsel and would be

proceeding pro se. (ECF 21).




       3
           In accordance with 28 U.S.C. § 636(c), the parties voluntarily consented to have the
undersigned United States Magistrate Judge conduct proceedings in this case, including the entry
of final judgment. (Consent and Order, ECF Nos. 8 and 9).

                                                 2
           Case 2:19-cv-00849-LAS Document 23 Filed 05/29/20 Page 3 of 5




         On February 21, 2020, I entered an Order directing that Plaintiff, either representing

herself or through counsel, to file a Brief and Statement of Issues in Support of Request for

Review on or before March 23, 2020. I explicitly informed Plaintiff that failure to timely file a

Brief would result in dismissal of this action. I notified Plaintiff that I may sua sponte dismiss a

case for failure to prosecute after informed consideration of the facts and circumstances

surrounding of the failure to prosecute, and would allow Plaintiff one final opportunity to file or

brief, or explain in detail why this case should not be dismissed for failure to prosecute. See

Briscoe v. Klaus, 538 F.3d 252, 258 (3d Cir. 2008); Donnelly v. Johns–Manville Sales Corp.,

677 F.2d 339, 341 (3d Cir.1982).

         To date, Plaintiff has not filed a brief, or otherwise responded to my February 21, 2020

Order.

         Rule 41(b) of the Federal Rules of Civil Procedure provides in relevant part, “if the

plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may move

to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). This Rule has been

interpreted to permit a district court to dismiss an action sua sponte. See Shields v. Comm’r of

Soc. Sec., 474 Fed Appx. 857, 858 (3d Cir. 2012). (“Under Federal Rule of Civil Procedure

41(b), a district court may dismiss an action sua sponte if a plaintiff fails to prosecute his case.”).

Dismissal for failure to prosecute may be appropriately invoked only after analyzing six factors:

(1) the extent of the party’s personal responsibility; (2) the prejudice to the adversary caused by

plaintiff’s conduct; (3) the history of dilatoriness; (4) whether the conduct of the party or the

attorney was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which

entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim. Poulis v.

State Farm Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984). No single Poulis factor is determinative


                                                   3
          Case 2:19-cv-00849-LAS Document 23 Filed 05/29/20 Page 4 of 5


and dismissal may be appropriate even if some of the factors are not met. See Shields, 474 Fed.

Appx. at 858. “There is no ‘magic formula’ or ‘mechanical calculation’ for balancing the Poulis

factors, and a District Court need not find all of the factors satisfied in order to dismiss a

complaint.” Qadr v. Overmyer, 642 Fed. Appx. 100, 102-03 (3d Cir. 2016) (citing Briscoe v.

Klaus, 538 F.3d 252, 262-63 (3d Cir. 2008)).

        The majority of the Poulis factors weigh in favor of dismissing this case. In analyzing

the first Poulis factor, I find that the delay in prosecuting this case can be attributed to Plaintiff

personally. Plaintiff has had over ten months to file a supporting brief and has been granted

multiple extensions of time to file, but she still has not done so. (ECF 17, 18, 20, 22). On three

occasions, Plaintiff was specifically advised that in the absence of an attorney agreeing to

represent her, she was responsible for filing a brief on her own. (ECF 17, 20, 22). Plaintiff’s

initial failure to file a supporting brief and subsequent failure to comply with the Court’s October

15, 2019, November 7, 2019, and February 21, 2020 Orders demonstrate that Plaintiff has failed

to abide by court orders, and has neglected to litigate this case. See Shields, 474 Fed. Appx. at

858; Muhammad v. Court of Common Pleas of Allegheny County, 532 Fed. Appx. 106, 108 (3d

Cir. 2013) (concluding the first Poulis factor weighed against the plaintiff because “a pro se

litigant [ ] is solely responsible for the progress of his case.”) (internal quotation marks and

citations omitted).

        Similarly, the second and third Poulis factors, prejudice to the adversary caused by

Plaintiff’s conduct and a history of dilatoriness, weigh in favor of dismissal of this action.

Plaintiff’s failure to file a supporting brief has caused prejudice to the Commissioner, who has

been unable to move the case any closer to completion. See Srebro v Comm’r of Soc. Sec., 2019

WL 1988660 (M.D. Pa. May 6, 2019). Further, Plaintiff’s lack of substantive action in the year

since this case was filed demonstrates a history of dilatoriness. Id; Shields.


                                                   4
          Case 2:19-cv-00849-LAS Document 23 Filed 05/29/20 Page 5 of 5


       The fourth Poulis factor, whether the conduct of the party was willful or in bad faith, also

cuts against Plaintiff. While there is no specific indication that Plaintiff acted in bad faith,

Plaintiff’s conduct appears willful, as she failed to comply with multiple orders of the court to

take specific action. See Borwegan v. Comm’r of Soc. Sec., 2016 WL 3708080 (M.D. Pa. Jan.

11, 2016); report and recommendation approved 2016 WL 3683382 (M.D. Pa. Jul. 12, 2016).

Therefore, the court is compelled to conclude that Plaintiff’s actions were not accidental but

instead reflect an intentional disregard for the court’s instructions. Id.

       While Poulis enjoins us to consider a fifth factor, the effectiveness of sanctions other than

dismissal, cases construing Poulis agree that in matters involving a pro se plaintiff, proceeding in

forma pauperis, who fails to comply with court orders, alternative sanctions are not effective.

See Srebro, Briscoe, supra, 538 F.3d at 262-63.

       The final Poulis factor, meritoriousness of the claims, is impossible to evaluate because

Plaintiff never filed a brief. Therefore, as I do not have sufficient grounds to evaluate the

meritoriousness of Plaintiff’s claims, this factor cannot work in Plaintiff’s favor to avoid

dismissal.

       It is well-settled that no single Poulis factor is dispositive, and not all of the Poulis

factors need be satisfied in order to dismiss a complaint. See Briscoe, 538 F.3d at 263. Here,

Plaintiff’s personal responsibility for the failure to prosecute, history of dilatoriness, and willful

course of conduct, together with prejudice to the defendant, weigh in favor of dismissal. For

these reasons, I find that, on balance, the Poulis factors weigh in favor of DISMISSING this case

WITH PREJUDICE.

                                                       BY THE COURT:


                                                         /s/ Lynne A. Sitarski              .
                                                       LYNNE A. SITARSKI
                                                       United States Magistrate Judge
                                                   5
